Citation Nr: 0126085	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  97-07 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder as secondary to service connected bilateral 
hallux valgus with dropped metatarsal heads and callus 
formation, plantar aspect of both feet.  

2.  Entitlement to service connection for a bilateral knee 
disability as secondary to bilateral hallux valgus with 
dropped metatarsal heads and callus formation, plantar aspect 
of both feet.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1974 to 
May 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board previously remanded this case in June 1998 for 
further development.  

The Board notes that the RO previously denied service 
connection for a back disorder, claimed as secondary to the 
bilateral foot disorder, in May 1988.  This decision was not 
appealed and became final.  It appears that the RO has 
adjudicated the current back claim without consideration of 
the issue of whether new and material evidence has been 
presented to reopen the claim.  

In accordance with the United States Court of Appeals for 
Veteran's Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a back disorder as 
secondary to a bilateral foot disorder which was denied in 
May 1988.  

The claims of entitlement to service connection for back and 
bilateral knee disorders are addressed n the remand portion 
of this decision.


FINDINGS OF FACT

1.  In May 1988 the RO denied, in pertinent part, the 
veteran's claim of service connection for a back disorder.  
This decision became final.  

2.  The evidence submitted since the May 1988 determination 
bears directly and substantially upon the issue at hand, and 
because it is neither duplicative or cumulative, and it is 
significant, it must be considered in order to fairly decide 
the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the final May 1988 determination 
wherein the RO denied the claim of entitlement to service 
connection for a back disorder is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5104, 5108, 7105(c) (West 1991);  38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record before the May 1988 decision 
wherein the RO denied entitlement to service connection for a 
low back disorder to include as secondary to service-
connected bilateral hallux valgus is reported in pertinent 
part below.  

Service medical records document treatment of problems with 
the feet beginning in September 1974.  Primary treatment was 
for calluses.  In May 1975 the veteran was seen for 
complaints of severe pain in his feet with pain in the lower 
back.  

It was noted that he had been prescribed foot supports but 
that his feet were hurting worse than before.  The assessment 
was "? Muscle spasm lower back resulting from foot supports."  

Records show subsequent treatment of back pain in May 1975 
after the veteran was hit in the back with a table.  X-rays 
were described as negative.  In June 1975 the assessment was 
a low back spasm.  Records from this period show continued 
treatment of foot problems, particularly calluses.  

In May 1976 the veteran was seen for left knee pain with no 
known history of injury.  Examination revealed bilateral 
crepitus and atrophy of the left quadriceps.  The provisional 
diagnosis was left quadriceps atrophy.  In another May 1976 
progress note the veteran was noted as stating that there 
could have been an injury to the knee.  Examination revealed 
multiple scarring of both knees.  The assessment was left 
quadriceps atrophy and bilateral pes planus.  He was also 
subsequently found to have an overriding 3rd phalange.  

On discharge examination in March 1977 the veteran denied a 
history of recurrent back pain, foot trouble, and a trick or 
locked knee.  Examination of the spine and lower extremities 
was described as normal.  

In March 1980 the veteran submitted a claim of service 
connection for a bilateral foot problem causing sharp pain to 
the lower back.  VA examination of the feet in May 1980 
revealed bilateral pes planus.  Service connection for 
bilateral pes planus with calluses was granted by the RO in 
June 1980.  

On VA examination in February 1985 the veteran was found to 
have hallux valgus with dropped metatarsal heads and callus 
formation of the plantar aspect of both feet, as revealed by 
June 1983 x-rays.  

In January 1988 the veteran, in pertinent part, submitted a 
claim of service connection for a back condition as secondary 
to his service-connected bilateral foot disability.  

In April 1988 Dr. GS noted that the veteran had complaints of 
back problems.  Dr. GS found that there was no evidence of a 
disease of the back on examination.  He further opined that 
there was no connection between the complaints of back pain 
and the calluses on the feet.  

In May 1988 the RO denied service connection for a back 
disorder to include as secondary to service-connected 
bilateral foot disability.  

In August 1989 the RO received VA medical records from the 
Dallas VA Medical Center (VAMC) dated from June 1986 to 
December 1989.  These records document treatment of bilateral 
foot pain; however, there is no documentation of treatment of 
complaints pertaining to the knee.  

The only reference to the back in these records is a January 
1989 hospitalization report documenting treatment of a stab 
wound to the right back.  This report also noted a history of 
a status post laparotomy for a stab wound to the back when 
the veteran was 12 years old.  

On VA examination of the feet in March 1990 the veteran was 
found to have mild bilateral toe claw and a bilateral 
Athlete's foot infection.  

VA medical records dated from January 1990 to July 1990 
document no reference to treatment for the back or knees.  

On May 15, 1996 the veteran submitted claims for service 
connection of a back disorder and a bilateral knee disorder 
as secondary to his service-connected bilateral foot 
disability.  

VA medical records dated from March 1995 through May 15, 1996 
document no findings pertaining to the back and only one 
reference to the knees.  In March 1995 the veteran reported 
bilateral knee pain.  The knees were negative to examination.  
Also reported was shoulder pain.  The diagnostic impression 
was degenerative joint disease, but it was not specified as 
to which joints this impacted.  

In July 1997 a hearing before the RO was conducted.  The 
veteran indicated that the only medical treatment he had 
received was at VA, and that he had not seen any private 
physicians.  Tr., pp. 2, 3.  He later clarified that he 
received all of his medical treatment at the Dallas VAMC.  
Tr., p. 6.  

The veteran reported having constant pain in his knees with 
popping and cracking in the joints.  He also reported 
constant back pain.  Tr., pp. 2-4.  He testified to being 
told by different physicians over the years that his back and 
knee problems had "a lot to do with" his foot problems.  Tr., 
p. 5.  

In August 1997 the RO received additional records from the 
Dallas VAMC documenting treatment of hammertoes in March 
1997.  The veteran reported that the pain in his feet was 
radiating to his knees.  No opinion or assessment regarding 
the knees was documented.  

In October 1997 the RO received a medical statement from Dr. 
RLG.  Dr. RLG stated that the veteran was a patient of his 
who was complaining of pain in his knees and low back.  The 
physician generally opined that "significant pain in the feet 
can cause a person to walk in an unusual fashion putting 
increased stress on the knees and on the lumbosacral area."  
He went on to opine that "any significant problems with the 
veteran's feet creating pain when he walks may cause him to 
compensate and attempt to realign his lower extremities and 
lumbosacral and sacroiliac areas in a manner which would 
allow less pressure on the feet and therefore less pain."  He 
went on to conclude that any such attempt would result in 
increased stress placed on the low back and result in 
additional wear and tear on the knees.  

On VA examination in November 1997 the veteran reported that 
his foot problems began while he was in boot camp.  He also 
reported pain in his knees and low back.  

On examination the veteran walked with a shuffling gait, 
"almost scooting his feet forward."  Examination of the feet 
revealed a satisfactory longitudinal arch.  The examiner 
noted that the proximal interphalangeal (PIP) joints of all 
the minor toes were hammered as opposed to being clawfoot.  
Corn and callus formation was noted on both feet.  Palpation 
and movement of the feet elicited complaints of pain.  

The diagnosis was plantar fasciitis, multiple hammering with 
corn and callus formation of the minor toes and hallux valgus 
of the big toes bilaterally resulting in chronic foot pain.  

The examiner noted the veteran's complaints of knee pain, but 
found that there was no evidence of an obvious abnormality.  
Palpation was found to be indicative of minimal 
osteoarthritis.  It was concluded that he had bilateral 
severe knee pain with probable moderate osteoarthritis.  The 
examiner also concluded that the veteran's complaints were in 
excess of the objective findings.  

With respect to the back, the examiner noted the complaints 
of back pain and diagnosed a chronic lumbar strain syndrome, 
with possible osteoarthritis.  The examiner again found that 
the complaints of back pain were in excess of the objective 
findings.  

The examiner concluded that the problems with both knees and 
the back were "coincidental to the feet," opining that the 
back and knee problems were not caused by the problems 
pertaining to the feet.  He noted that the complaints with 
respect to the feet were "far and in excess of the physical 
findings."  

In July 1998 VA x-rays of the lumbar spine were noted as 
revealing a normal lumbar spine with the exception of a 
transitional S1 vertebra.  X-rays of the left knee were noted 
as revealing probable mild degenerative joint disease change 
of the medial compartment and femoral patellar joint.  The 
joint spaces were also found to be narrowed; however, no 
acute bony disease was found.  

The veteran subsequently underwent a VA examination in July 
1998.  He reported foot pain, back pain, and knee pain.  On 
examination the veteran walked with exceeding slowness, and 
was unable to walk on his heels or on his tiptoes.  On 
examination of the knees he would not allow the examiner to 
flex his knees beyond 10 or 20 degrees, yet, when he sat, he 
allowed them to flex comfortably to 90 degrees.  He also did 
not allow hip flexion when supine on the examining table, yet 
was able to sit with his hips essentially flexed 90 degrees 
in apparent comfort.  
Examination of the feet revealed mild clawing bilaterally of 
the lateral four toes.  It was noted that this was flexible 
and could be fairly well corrected.  The plantar aspects of 
the feet had a broad callus, but not a localized thick 
callus.  The great toes showed a "quite mild hallux valgus."  
The examiner found that these deformities were far from 
outstanding and did not appear to be enough by themselves to 
cause the veteran's complaints of pain.  

X-rays were ordered for the knees.  The examiner concluded 
that the problems with the feet would not be expected to 
cause or aggravate a low back or knee problem, even if such a 
problem were found to exist.  The examiner further opined 
that the physical findings were variable, inconsistent, and 
appeared to be exaggerated to some degree.  

X-rays of the knees were subsequently performed and were 
found to be within normal limits.  X-rays of the lumbar spine 
revealed a transitional S1 vertebral body but was otherwise 
within normal limits.  A magnetic resonance imaging scan 
(MRI) of the lumbar spine revealed six lumbar type vertebrae, 
degenerative disc at L5-6 and a hemangioma in the L3 
vertebral body.  

In September 1998 the RO received private medical records 
from Dr. AO.  These records are dated from January 1998 to 
August 1998.  They indicate that the veteran was treated for 
back pain.  

In September 2000 the veteran was seen by Dr. WLL for pain in 
his feet.  He also reported pain in his back and knees.  Dr. 
WWL concluded that pain in the feet can cause problems with 
the knees and lower back.  


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.


When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it: 

(1) was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
evidence of record; 

(2) is probative of the issue at hand; and 

(3) is significant enough, either by itself or in conjunction 
with other evidence in the record, that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F.3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Colvin new and materiality test while 
defining how materiality is established (the third prong as 
listed above)); see also Shockley v. West, 11 Vet. App. 208, 
(1998); Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. §3.156(a), the case will be decided 
on the merits.  See Wilkinson v. Brown, 8 Vet. App. 263 
(1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 (1992).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Re. 
45,620, 45,629 (August 29, 2001).


Analysis

Preliminary Matt: Duty to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000 the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 21, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change wile a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is also of the 
opinion that the new duty to assist law has expanded VA's 
duty to assist (e.g., by providing specific and expanded 
provisions pertaining to the duty to notify), and is 
therefore more favorable to the appellant.  Therefore, the 
amended duty to assist law applies.

In the case at hand, the Board is satisfied that the RO has 
provided sufficient assistance in this case under the 
provisions of the VCAA.  In any event, any deficiencies in 
the duty to assist that may exist are obviated in view of the 
Board's grant of the benefit sought on appeal with respect to 
whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a back disorder, including as secondary to the 
service-connected bilateral foot disorder.


New and Material Evidence

The veteran seeks to reopen his claim of service connection 
for a low back disorder which the RO denied in May 1988.  
When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.

After a careful review of the record, the Board is of the 
opinion that new and material evidence has been submitted to 
reopen the claim of service connection for a low back 
disorder.  

Since the May 1988 decision, multiple medical records 
containing medical opinions as to the etiology of the 
veteran's knee and back disorders have been received.  

These records were not previously on file and are not 
cumulative of evidence already of record.  Such evidence is 
therefore new.  

The private and VA Medical opinions bear directly and 
substantially upon the specific issue being considered in 
this case because they pertain to the crucial issue in this 
case: the relationship of the current knee and back disorders 
to the disorder of the feet.  Such evidence is significant 
and must be considered in order to fairly decide the merits 
of the claim, and is therefore material.  38 C.F.R. 
§ 3.156(a).  


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
back disorder as secondary to service connected bilateral 
hallux valgus with dropped metatarsal heads and callus 
formation, plantar aspect of both feet, the appeal is granted 
in this regard.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As was stated previously, the Board remanded the issues on 
appeal for further development.  

In particular, the Board remanded for a VA examination with 
the following explicit instructions, in pertinent part:  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examiner must 
record on the examination report that 
such review has been undertaken.  

The veteran's representative has indicated that the July 1998 
VA examination did not comply with this portion of the 
Board's instructions.  The Board agrees.  

The July 1998 VA examination that was conducted pursuant to 
the Board remand, while thorough in many respects, indicates 
that it was performed without review of the claims file.  No 
references to the claims file was made.  The only documented 
history was provided by the veteran himself.  Further, it was 
not documented in the examination report as to whether the 
claims file was reviewed.  In addition, the previous November 
1997 VA examination report indicates that the claims file was 
not reviewed at that time.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the issue on appeal must be remanded a second 
time in order to ensure that the Board's remand directives 
are complied with.  

The Board also notes that both VA examiners did not offer an 
assessment as to the nature of the veteran's knee and back 
complaints, as x-rays were not performed until after the 
examinations.  No addendum interpreting these reports was 
provided.  

X-rays have not clearly established that the veteran actually 
has a disability of the back or knees, though they do 
indicate such a possibility.  X-rays of the knees are in 
conflict, and x-rays regarding the spine are not clear.  

Therefore, an adequate examination should also include a 
specific assessment of the nature, if any, of the veteran's 
current knee and back disabilities.  

Finally, VA medical records indicate that x-rays of the knees 
were taken in March 1996.  The RO should attempt to associate 
such records on remand, if possible.  38 U.S.C.A. § 5103A(a) 
(West Supp. 2001).  

In addition, As the Board noted earlier, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supercedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

Accordingly, this case is remanded for the following: 

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  38 U.S.C.A. § 5103A(b) (West 
Supp. 2001); Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001)); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

In particular, the RO should attempt to 
associate the March 1996 x-ray report of 
the knees with the claims file.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C.A 
§ 5103A(b)(2)); 66 Fed. Reg. 46,620, 
45,631 (to be codified at 38 C.F.R. 
§ 3.159(e)).  

3.  Following the above, the RO should 
schedule the veteran for a VA orthopedic 
examination by an orthopedic surgeon or 
other available appropriate medical 
specialist including on a fee basis if 
necessary to ascertain the nature and 
etiology of any disabilities of the back 
and knees which may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

Any further indicated special studies 
should be conducted.  

Upon reviewing the veteran's complete 
military and medical history, and upon 
examining the veteran, the examiner 
should answer the following questions:

(a) Does the veteran have a current 
disability(ies) of the knees and/or 
back, and if so, what is its/their 
nature?

(b) Is it at least as likely as not that 
the current disability(ies) of the 
knees and/or back was/were incurred 
coincident with the veteran's military 
service?

(c) Is it at least as likely as not that 
the disability(ies) of the knees 
and/or back is/are proximately due to 
or the result of the veteran's 
bilateral foot disability and if not, 
then whether, and to what degree, if 
any, it was aggravated by the service-
connected bilateral foot disability.  
Allen v. Brown, 7 Vet. App. 439 
(1995).  If such aggravation is 
determined to have taken place, the 
examiner must address the following 
medical issues: 

(i)  The baseline manifestations which 
are due to the effects of the 
nonservice-connected bilateral knee 
and/or back disability(ies); 

(ii)  The increased manifestations of 
the back and/or bilateral knee 
disability(ies) which, in the 
examiner's opinion, are proximately 
due to service-connected bilateral 
foot disability based on medical 
considerations; and 

(iii)  The medical considerations 
supporting an opinion that increased 
manifestations, if found, of any 
bilateral knee and/or back 
disability(ies) are proximately due to 
service-connected bilateral foot 
disability.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should adjudicate the issue 
of service connection for a back disorder 
to include as secondary to service-
connected bilateral foot disability on a 
de novo basis, and service connection for 
a bilateral knee disorder to include as 
secondary to the service connected 
bilateral foot disability with 
application of 38 C.F.R. § 3.310(a) and 
Allen v. Brown, 7 Vet. App. 439 (1995).  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claims for service connection.  38 C.F.R. 
§ 3.655 (2001).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



